ORFINGER, Chief Judge,
dissenting:
I would reverse the order on the authority of Highland Insurance Company v. Walker Memorial Sanitarium and Benevolent Association, 225 So.2d 572 (Fla. 2d DCA 1969). Only one injury is alleged here, not two, for which either, neither or both defendants could be liable and for which only one recovery should be permitted, if at all. One trial, not two, is all that is required to determine which, if any, of the defendants are liable. Since both defendants are properly joined, venue is proper where either resides.